TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00204-CV



                               Shanon Quinette Sims, Appellant

                                                v.

                      Distressed Asset Solutions Fund I, LLC, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-14-007163, HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Shanon Quinette Sims has filed an unopposed motion to dismiss the appeal,

stating that the parties have reached a settlement agreement and she no longer wishes to pursue the

appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: October 20, 2015